IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2014-CA-00129-COA

ALISON NICOLE WILLIAMS A/K/A ALISON                                       APPELLANT
RAZIANO A/K/A RAZ A/K/A ALISON
WILLIAMS A/K/A ALISON NICOLE WILLIAMS
RAZIANO WALTON

v.

STATE OF MISSISSIPPI                                                        APPELLEE


DATE OF JUDGMENT:                         01/06/2014
TRIAL JUDGE:                              HON. GERALD W. CHATHAM SR.
COURT FROM WHICH APPEALED:                DESOTO COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   WANDA TURNER-LEE ABIOTO
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: BARBARA WAKELAND BYRD
NATURE OF THE CASE:                       CIVIL - POST-CONVICTION RELIEF
TRIAL COURT DISPOSITION:                  DENIED MOTION FOR POST-
                                          CONVICTION RELIEF
DISPOSITION:                              AFFIRMED - 05/12/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE LEE, C.J., ROBERTS AND JAMES, JJ.

      LEE, C.J., FOR THE COURT:

                        FACTS AND PROCEDURAL HISTORY

¶1.   On June 29, 2012, Alison Nicole Williams pleaded guilty in the DeSoto County

Circuit Court to armed robbery. Williams was sentenced to ten years to serve in the custody

of the Mississippi Department of Corrections (MDOC) and ten years of post-release

supervision, with five years’ reporting and five years’ nonreporting. She was also ordered

to pay a $1,000 fine. On November 22, 2013, Williams filed a motion for post-conviction
relief (PCR). The trial court denied Williams’s motion. Williams now appeals, asserting that

(1) her plea was involuntary, (2) there was no factual basis to support her plea, and (3) her

counsel was ineffective.

                                   STANDARD OF REVIEW

¶2.    When reviewing a trial court’s denial or dismissal of a PCR motion, we will only

disturb the trial court’s decision if it is clearly erroneous; however, we review the trial court’s

legal conclusions under a de novo standard of review. Hughes v. State, 106 So. 3d 836, 838

(¶4) (Miss. Ct. App. 2012).

                                         DISCUSSION

       I.      VOLUNTARINESS OF PLEA

¶3.    Williams argues that her plea was involuntary because she was under the influence

of prescription drugs and suffering from a mental illness. Williams raises this issue for the

first time on appeal. “If a prisoner fails to raise all of [her] claims in [her] original petition

for post-conviction relief, those claims will be procedurally barred if the petitioner seeks to

bring them for the first time on appeal to this Court.” Rivers v. State, 807 So. 2d 1280, 1281

(¶5) (Miss. Ct. App. 2002). In her PCR motion, Williams argued that there was no factual

basis to support her plea and that her trial counsel’s assistance was ineffective. She did not

include the argument that her plea was involuntary. Because Williams did not include the

claim that her plea was involuntary in her PCR motion, she is procedurally barred from

presenting it now to this Court.

¶4.    Williams further argues that the trial court’s failure to consider Williams’s mental



                                                2
state at the time of her plea was plain error affecting her substantive rights and resulted in a

manifest miscarriage of justice. We do not agree. Williams does not allege facts to support

her allegation that she was “operating under a defect of reason,” or how the prescription

drugs adversely affected her. The mere fact that she was taking prescription medication

(Paxil, Mobic, and Trispernec) does not automatically mean she was “operating under a

defect of reason.” Furthermore, there is nothing to indicate that she was suffering from a

mental illness at the time of her plea. The plea petition on which Williams relies states that

she was previously diagnosed with anxiety. There is nothing to indicate that Williams was

still suffering from anxiety or whether or not she was being treated for the same at the time

of her plea. This issue is without merit.

       II.    FACTUAL BASIS FOR PLEA

¶5.    Williams argues that there was no factual basis to support her plea because she did not

exhibit a deadly weapon. According to Uniform Rule of Circuit and County Court Practice

8.04(A)(3), “[b]efore the trial court may accept a plea of guilty, the court must determine .

. . that there is a factual basis for the plea.” The trial court must be able to “say with

confidence [that] the prosecution could prove the accused guilty of the crime charged . . . .”

Corley v. State, 585 So. 2d 765, 767 (Miss. 1991).

¶6.    Williams pleaded guilty to armed robbery under Mississippi Code Annotated section

97-3-79 (Rev. 2014). This section states in pertinent part:

       Every person who shall feloniously take or attempt to take from the person or
       from the presence the personal property of another and against his will by
       violence to his person or by putting such person in fear of immediate injury to
       his person by the exhibition of a deadly weapon shall be guilty of robbery . .

                                               3
       ..

¶7.    Regarding the exhibition of a deadly weapon, the Mississippi Supreme Court held in

Dambrell v. State, 903 So. 2d 681, 683 (¶6) (Miss. 2005), that “when a defendant makes an

overt act and a reasonable person would believe that a deadly weapon is present, there is no

requirement that a victim must actually see the deadly weapon in order to convict pursuant

to [section] 97-3-79.” Based on this holding, this Court upheld an armed-robbery conviction

in Lyons v. State, 942 So. 2d 247, 250-51 (¶¶13-16) (Miss. Ct. App. 2006), where the

defendant displayed a note saying he had a gun. “[The victim] testified that she believed

Lyons had a weapon, that his note indicated he had a gun, and that she was in fear for her

life.” Id. at 251 (¶16). Furthermore, in Trammell v. State, 62 So. 3d 424, 429 (¶17) (Miss.

Ct. App. 2011), this Court stated: “The fact that [the victim] never saw [the] weapon is of no

matter.” The victim testified that the defendant handed her a note that said he had a gun, that

she complied with his demand to give him money, and that she feared for her life. Id. at 428-

29 (¶16).

¶8.    In this case, the State asserted that it could prove beyond a reasonable doubt that on

or about October 1, 2011, Williams entered DeSoto Discount Drug Store, attempted to take

prescription medication from its employees against their will, and put them in fear of

immediate injury by handing one of them a note that read: “I have a gun. I’m watching every

move that you make. Will shoot if you hit the alarm. Give me all hydrocodone, Percocets,

and Adderall.” The employee who was handed the note told the pharmacist on duty. The

pharmacist struggled with Williams, ultimately restraining her, and retrieved a gun from the



                                              4
waistband of her jeans. None of the employees saw the gun until it was retrieved from

Williams’s waistband. When asked if Williams disagreed with the factual basis presented

by the State, her attorney made clear that “the weapon was never exhibited, [but] the note

was exhibited as representing” that she did have a weapon. Williams had no objections.

¶9.    We find that Williams’s handing the employee the note saying she had a gun was an

overt act that led at least one of the employees to reasonably believe Williams had a deadly

weapon. Based on the content of the note, the pharmacist acted to restrain Williams out of

concern for his and the other employees’ safety. This issue is without merit.

       III.   INEFFECTIVE ASSISTANCE OF COUNSEL

¶10.   Williams argues that she received ineffective assistance of counsel when her trial

counsel failed to bring to the attention of the trial court the fact that Williams was suffering

from a mental illness and was under the influence of prescription drugs. She also argues that

her trial counsel’s assistance was ineffective because counsel failed to advise her of the

elements of armed robbery and failed to object to the factual basis presented by the State.

¶11.   In order to succeed on a claim of ineffective assistance of counsel, Williams must

prove that her trial counsel’s performance was deficient and that the deficient performance

prejudiced her defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). “In the context

of guilty pleas, this means the defendant must show that, were it not for counsel’s errors,

[s]he would not have pleaded guilty and would have insisted on going to trial.” Burrough

v. State, 9 So. 3d 368, 375 (¶22) (Miss. 2009) (citation omitted). Having found that the

issues regarding Williams’s mental state and the factual basis for her plea are without merit,



                                               5
we cannot find that Williams’s trial counsel was deficient. This issue is without merit.

¶12. THE JUDGMENT OF THE DESOTO COUNTY CIRCUIT COURT DENYING
THE MOTION FOR POST-CONVICTION RELIEF IS AFFIRMED. ALL COSTS
OF THIS APPEAL ARE ASSESSED TO THE APPELLANT.

    IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS, CARLTON,
MAXWELL AND FAIR, JJ., CONCUR. JAMES, J., CONCURS IN PART
WITHOUT SEPARATE WRITTEN OPINION.




                                             6